Citation Nr: 1728143	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  15-34 632	)	DATE
	)
	)


THE ISSUE

Whether a May 14, 2015, decision by the Board of Veterans' Appeals (Board) that revised, in part, the July 18, 1988, Board decision on the basis of clear and unmistakable error (CUE), and granted an effective date of May 21, 1979, for the award of a 10 percent rating the service-connected low back syndrome, should be revised or reversed on the grounds of CUE.

(The issues (1) whether a July 18, 1988, Board decision, denying entitlement to an effective date earlier than October 27, 1982, for a grant of a compensable rating for a low back syndrome, should be revised or reversed on the grounds of CUE; and (2) whether a July 18, 1988, Board decision, denying entitlement to an increased rating for a  low back syndrome, evaluation 10 percent since October 27, 1983, should be revised or reversed on the grounds of CUE, are the subjects of a separate decision on reconsideration).


REPRESENTATION

Moving party represented by:  Albert Lai, Attorney



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969 and from September 1972 to May 1979.

This matter comes before the Board on a September 2015 motion by the moving party alleging CUE in a May 14, 2015, decision by the Board.


FINDINGS OF FACT

1.  The May 14, 2015, Board decision revised, in part, the July 18, 1988, Board decision on the basis of clear and unmistakable error (CUE), and granted an effective date of May 21, 1979, for the award of a 10 percent rating the service-connected low back syndrome.

2.  In September 2015, the moving party filed a motion requesting that the May 14, 2015, decision by the Board be revised or reversed on the grounds of CUE.

3.  In September 2015, the Board granted the moving party's motion for reconsideration of the May 14, 2015, Board decision, thereby negating the finality of that Board decision.



CONCLUSION OF LAW

In the absence of a final Board decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision or reversal of a May 14, 2015, Board decision based on CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105 (a).  All final Board decisions are subject to revision on the basis of CUE except for those which have been appealed to and decided by the U.S. Court of Appeals for Veterans Claims (Court), and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (b) (emphasis added).

A grant of a Motion for Reconsideration of an underlying decision, however, removes the finality of that decision.  See Dudnick v. Brown, 9 Vet. App. 397, 397-98 (1996); Rosler v. Derwinski, 1 Vet. App. 241, 249 (1991).  A decision of the Board is deemed final and binding unless the Chairman of the Board orders reconsideration of the decision, either upon the Chairman's initiative or upon motion of the claimant.  38 U.S.C.A. § 7103 (a).  A motion for reconsideration is referred to a panel by the Board.  The decision rendered by the reconsideration panel is then deemed final, not the original decision.  38 C.F.R. § 20.1100.  

The moving party in this case has alleged CUE in a May 14, 2015, Board decision.  That decision, however, was the subject of a motion for reconsideration, which was granted in September 2015.  The moving party is therefore effectively barred from the instant CUE motion as alleged. 

Consequently, the May 14, 2015, Board decision does not present a final decision for the Board to review on the basis of CUE.  The Board does not have jurisdiction to adjudicate the merits of the CUE motion and the matter is dismissed.


ORDER

The motion to revise or reverse a May 14, 2015, Board decision on the grounds of CUE is dismissed.




	                       ____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



